Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Specie II in the reply filed on 2/16/21 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 9, what is the reference point to which “and continuously increases” is referring?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 2011/0181652 A1).
Regarding claim 1, Komatsu discloses a method of controlling a liquid ejecting apparatus, the method comprising: 
detecting, by inspecting an ejection state of nozzles from which liquid is ejected, an ejection failure of the nozzles (see figs. 9 or 11 and para 61); 
covering the nozzles with a cap when the number of the nozzles whose ejection failure is detected is equal to or less than a predetermined number (Komatsu does not appear to expressly state this.  However, it would be obvious, if not inherent, to one of ordinary skill in the art before the effective filing date of the claimed invention, that when there are no malfunctioning nozzles, capping of the nozzles would occur without suctioning, when the printer becomes idle.  See para 45.  The nozzles would be capped when the printer is idle in order to prevent ink from drying in the nozzles.); and 

Regarding claim 2, Komatsu further discloses the method of controlling the liquid ejecting apparatus according to claim 1, wherein the covering includes ejecting the liquid from the nozzles into the cap before the cap covers the nozzles when the number of the nozzles whose ejection failure is detected is equal to or less than the predetermined number (In Fig. 9, after “END” is reached and when the printer is idle for a certain period, the nozzles would subsequently be capped.  See para 45.  Before this capping occurs, the nozzles are inspected in S105 by ejecting ink into the cap.  See paras 45 and 54.  Alternatively, see fig. 11.).
Regarding claim 3, Komatsu further discloses the method of controlling the liquid ejecting apparatus according to claim 1, wherein the discharging includes repeating the inspection of the ejection state of the nozzles, and discharging the liquid from the nozzles when the number of the nozzles whose ejection failure is detected is equal to or less than the predetermined number and continuously increases (see figs. 9 or 11).
Regarding claim 4, Komatsu further discloses the method of controlling the liquid ejecting apparatus according to claim 1, wherein the ejection state of the nozzles is inspected after printing onto a medium by ejecting the liquid from the nozzles is completed (Maintenance processes B would occur immediately after completion of 10 print jobs, when an 11th print job is requested.  See para 59.).
claim 5, Komatsu further discloses the method of controlling the liquid ejecting apparatus according to claim 4, wherein the covering includes covering the nozzles by the cap until the printing to be performed next is started when the number of the nozzles whose ejection failure is detected is equal to or less than the predetermined number (The printer of Komatsu can remain in an idle capped state until the user instructs the next print job.).
Regarding claim 6, Komatsu further discloses the method of controlling the liquid ejecting apparatus according to claim 4, wherein the ejection state of the nozzles is inspected before the printing is started (see para 59).
Regarding claim 7, please note the rejection as set forth above with respect to claim 1.  Claim 7 is rejected for similar reasons as claim 1; detailed discussion is omitted for brevity.
Regarding claim 8, Komatsu further discloses the liquid ejecting apparatus according to claim 7, wherein the controller ejects the liquid from the nozzles into the cap, and covers the nozzles with the cap when the number of the nozzles whose ejection failure is detected by the detecting portion is equal to or less than the predetermined number (In Fig. 9, after “END” is reached and when the printer is idle for a certain period, the nozzles would subsequently be capped.  See para 45.  Before this capping occurs, the nozzles are inspected in S105 by ejecting ink into the cap.  See paras 45 and 54.  Alternatively, see fig. 11.).
Regarding claim 9, Komatsu further discloses the liquid ejecting apparatus according to claim 7, wherein the controller repeats the inspection of the ejection state of the nozzles, and discharges the liquid from the nozzles by the maintenance unit when 

Usuda (US 2005/0243122 A1) is considered pertinent to applicant's disclosure and is cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

April 1, 2021